DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 27, 2022, has been entered.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 14-15, and 18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by Saleeby (US Patent Pub. 2019/0054359, hereinafter Saleeby) or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Saleeby in view of Breslin (US Patent Pub. 2017/0128806, hereinafter Breslin).
Regarding claim 1, Saleeby discloses a game (100, Figs. 1, 12, and 13A-H; para. 0010 and 0021) comprising a game board (main panel 110) having at least three holes (openings 120) extending into the board (110), the holes (120) being spaced apart to define one or more small gaps (G1, see annotated Fig. 13C, 13E, or 13H below) and one or more large gaps (G2, annotated Fig. 13C, 13E, or 13H below); at least three cups (200, Fig. 11-12, para. 0024, “cup 200 … held by the opening 120”; and/or receiving apparatus 300, Fig. 11, para. 0024-0025) removably arranged on the game board (110) and extending into the holes (120); and one or more playing pieces (balls 500, Fig. 12; para. 0033) sized to fit within the cups (200/300). In at least the hole arrangements shown in Figs. 13C, 13E, and 13H, the playing piece(s) are understood to be sized to fit between the cups (200/300) in the large gap (G2), because the large gap (G2) is shown to be larger than (or, in Fig. 13H, approximately the same size as) the openings of the cups (200/300) which are sized to receive the playing piece(s) (500). Thus, a playing piece (500) that is sized to fit within the openings of the cups (200/300) will also clearly fit within the large gaps (G2).

    PNG
    media_image1.png
    259
    690
    media_image1.png
    Greyscale

The limitations “wherein each of the one or more playing pieces may be thrown from a distance, wherein each of the one or more large gaps may receive the one or more playing pieces when thrown and the one or more playing pieces may be retained on the game board and prevented from passing between adjacent ones of the three or more cups by the one or more small gaps, and wherein each of the three or more cups may receive the one or more playing pieces when thrown” in lines 8-12 are functional limitations of the claimed game apparatus. Regarding functional limitations, the examiner notes that an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). Since Saleeby discloses each and every structural feature of the claimed apparatus, as discussed above, Saleeby is understood to be inherently capable of meeting the functional limitations. In particular, each of the playing pieces (500) is clearly capable of being thrown from a distance. The large gaps (G2) are clearly capable of receiving the playing pieces (500) when thrown, because the playing pieces (500) are sized so as to be capable of fitting in the large gaps (G2), as discussed above. The playing pieces (500) are understood to be capable of being retained on the game board and prevented from passing between adjacent cups (200/300) by the small gaps (G1), because the small gaps (G1) are clearly smaller than the diameter of the playing pieces (500), and because the upper lip (305, Fig. 11; para. 0029) of adjacent cups (200/300) at the small gaps (G1) would be capable of preventing passage of the playing pieces between the cups (e.g., by preventing the ball 500 from rolling over the small gap G1 between the lips 305 of adjacent cups 200/300). Each of the cups (200/300) is clearly capable of receiving the one or more playing pieces (500) when thrown (para. 0033). (For further discussion of these limitations, see Response to Arguments below.)
If there is any doubt regarding the examiner’s conclusion that Saleeby is inherently capable of performing the functions of retaining the playing pieces on the game board and preventing the playing pieces from passing between adjacent cups by the small gaps, Breslin teaches a similar game (Figs. 1-2, similarly including cups 101 and playing pieces 100 sized to fit within the cups; para. 0012) in which the playing pieces (100) may be received and retained in a large gap between cups (para. 0025: “a ball in play lands in a gap between cups”, where “a gap” is understood to refer to a large gap formed by removal of one of the cups as described at para. 0019, and where “lands” is understood to mean that the ball is both received and retained in the gap) and prevented from passing between adjacent cups by a small gap (i.e., the small gaps between remaining adjacent cups, Fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the game of Saleeby such that the playing piece(s) may be retained on the game board and prevented from passing between adjacent cups by the small gap(s), in order to facilitate variations in game play rules as suggested by Breslin (e.g., so that if a ball in play lands in a large gap between cups, adjacent cups are removed; Breslin, para. 0025).
Regarding claims 2 and 3, Saleeby (or the modified Saleeby) teaches the claimed invention substantially as claimed, as set forth above for claim 1. Saleeby further discloses the game board (110, Figs. 1 and 12) is inclined with respect to a supporting surface (H, Fig. 1; para. 0010, lines 2-7) (claim 2), and one or more legs (support member 130, Fig. 1) extend downwardly from the game board (110) to incline the game board (110) with respect to the supporting surface (H; para. 0010, lines 2-7; also see para. 0011, lines 12-20) (claim 3).
Regarding claim 4, Saleeby (or the modified Saleeby) teaches the claimed invention substantially as claimed, as set forth above for claim 1. Saleeby further teaches the three or more cups (200/300) extend partially above the game board (at upper lip 305, Fig. 11, when cup 200/receiving apparatus 300 is received in openings 120; see para. 0019 and 0024, lines 1-5, receiving apparatus 300 being “fitted … over a respective opening 120 … to receive a projectile before … the projectile travels through the respective opening 120 through the front surface 112 of the main panel 110”).
Regarding claim 5, Saleeby (or the modified Saleeby) teaches the claimed invention substantially as claimed, as set forth above for claim 4. Saleeby further teaches the three or more cups (200/300) extend partially below the game board (see Fig. 12).
Regarding claims 6 and 7, Saleeby (or the modified Saleeby) teaches the claimed invention substantially as claimed, as set forth above for claim 1. Saleeby further discloses (Fig. 12; para. 0033) a second game board (panel 110 of second apparatus 100; para. 0033, lines 10-11, “two respective gaming apparatus or boards 100”) identical to the first game board (110, Figs. 1 and 12), the second game board (110) having one or more holes (120) extending into the board (110) and one or more cups (200/300) removably arranged on the game board (110) and extending into the one or more holes (120) of the second game board (para. 0033, lines 8-11, “cups 200 … are arranged … in corresponding openings 120 in two respective gaming apparatuses or boards 100”) (claim 6); wherein the playing pieces (500) are sized to fit within the one or more cups (200/300) of the second game board (110), and each of the one or more cups (200/300) of the second game board (110) may receive the one or more playing pieces (500) when thrown (para. 0033) (claim 7).
Regarding claim 8, Saleeby discloses a game (Figs. 1, 12, and 13H; para. 0010 and 0021) comprising: a first game board (main panel 110 of first apparatus 100; para. 0010 and 0033) having at least three holes (openings 120) extending into the first game board (110), the holes (120) being spaced apart to define one or more small gaps (G1, see annotated Fig. 13C, 13E, or 13H above) and one or more large gaps (G2, annotated Fig. 13C, 13E, or 13H above); a second game board (main panel 110 of second apparatus 100, identical to the first game board) having at least three holes (120) extending into the second game board (110), the holes (120) of the second game board (identical to the first game board) being spaced apart to define one or more small gaps (G1, see annotated Fig. 13C, 13E, or 13H above) and one or more large gaps (G2, Fig. 13C, 13E, or 13H above), the second game board (110) configured oppositely the first game board (110; para. 0033, line 15, “the opposing game board 100”); a first group of at least three cups (200, Fig. 11-12, para. 0024, “cup 200 … held by the opening 120”; and/or receiving apparatus 300, Fig. 11, para. 0024-0025) removably arranged on the first game board (110) and extending into the holes (120; para. 0033, lines 8-11) of the first game board (110); a second group of at least three cups (200/300) removably arranged on the second game board (110) and extending into the holes (120; para. 0033, lines 8-11) of the second game board (110); a first set of one or more playing pieces (e.g., two of the balls 500 shown in Fig. 12) sized to fit within the first group of cups (200/300); and a second set of one or more playing pieces (e.g., the other two balls 500 shown in Fig. 12) sized to fit within the second group of cups (200/300). In at least the hole arrangements shown in Figs. 13C, 13E, and 13H, the playing piece(s) are understood to be sized to fit between the cups (200/300) in the large gaps (G2) of the first and second game boards (110), because the large gaps (G2) are shown to be larger than (or, in Fig. 13H, approximately the same size as) the openings of the cups (200/300) which are sized to receive the playing piece(s) (500). Thus, a playing piece (500) that is sized to fit within the openings of the cups (200/300) will also clearly fit within the large gaps (G2).
The examiner notes that the limitations “wherein the first and second sets of one or more playing pieces may be thrown from a distance, wherein each of the one or more large gaps of the first game board may receive the first set of one or more playing pieces when thrown and the first set of one or more playing pieces may be retained on the first game board and prevented from passing between adjacent ones of the first group of three or more cups by the one or more small gaps of the first game board, wherein each of the one or more large gaps of the second game board may receive the second set of one or more playing pieces when thrown and the second set of one or more playing pieces may be retained on the second game board and prevented from passing between adjacent ones of the second group of three or more cups by the one or more small gaps of the second game board, and wherein the first and second groups of the three or more cups may receive corresponding ones of the first and second set of the one or more playing pieces when thrown” in lines 18-28 are functional limitations of the claimed game apparatus. As noted above, an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). Since Saleeby discloses each and every structural feature of the claimed apparatus, as discussed above, Saleeby is understood to be inherently capable of meeting the functional limitations. In particular, each of the playing pieces (500) of the first and second sets is clearly capable of being thrown from a distance. The large gaps (G2) of the first and second game boards are clearly capable of receiving the corresponding playing pieces (500) when thrown, because the playing pieces (500) are sized so as to be capable of fitting in the large gaps (G2), as discussed above. The playing pieces (500) are understood to be capable of being retained on the corresponding game board and prevented from passing between adjacent cups (200/300) by the small gaps (G1) of the corresponding game board, because the small gaps (G1) are understood to be smaller than the diameter of the playing pieces (500), and because the upper lip (305, Fig. 11; para. 0029) of adjacent cups (200/300) at the small gaps (G1) would be capable of preventing passage of the playing pieces  between the cups (e.g., by preventing the ball 500 from rolling down the game board over the small gap G1 between the lips 305 of adjacent cups 200/300). Each of the cups (200/300) of the first and second groups is clearly capable of receiving the corresponding playing pieces (500) when thrown (para. 0033). (For further discussion of these limitations, see Response to Arguments below.)
If there is any doubt regarding the examiner’s conclusion that Saleeby is inherently capable of performing the functions of retaining the playing pieces on the game boards and preventing the playing pieces from passing between adjacent cups by the small gaps, Breslin teaches a similar game (Figs. 1-2, similarly including cups 101 and playing pieces 100 sized to fit within the cups; para. 0012) in which the playing pieces (100) may be received and retained in a large gap between cups (para. 0025: “a ball in play lands in a gap between cups”) and prevented from passing between adjacent cups by a small gap (e.g., the small gaps between remaining adjacent cups, Fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the game of Saleeby such that the playing piece(s) may be retained on the corresponding game boards and prevented from passing between adjacent cups by the small gap(s), in order to facilitate variations in game play rules as suggested by Breslin (e.g., so that if a ball in play lands in a large gap between cups, adjacent cups are removed; Breslin, para. 0025).
Regarding claim 9, Saleeby (or the modified Saleeby) teaches the claimed invention substantially as claimed, as set forth above for claim 8. Saleeby further discloses (Fig. 12) the first and second game boards (110) have an equal number of the at least three holes (120).
Regarding claim 10, Saleeby (or the modified Saleeby) teaches the claimed invention substantially as claimed, as set forth above for claim 8. Saleeby further teaches (see Figs. 13C and 13E above) the first game board (110) includes nine of the holes (ten holes 120 shown in each of Figs. 13C and 13E above, which includes nine holes; also see para. 0021, lines 13-17, which discloses the apparatus 1000 having exactly nine holes).
Regarding claim 11, Saleeby (or the modified Saleeby) teaches the claimed invention substantially as claimed, as set forth above for claim 8. Saleeby discloses (Fig. 12) the first and second game boards (110) having an identical configuration of the at least three holes (120).
Regarding claim 12, Saleeby (or the modified Saleeby) teaches the claimed invention substantially as claimed, as set forth above for claim 8. Saleeby further discloses (Fig. 13H) the at least three holes (120) of the first game board (110) are configured in a diamond configuration (para. 0021, lines 3-6, “diamond shaped pattern”).
Regarding claim 14, Saleeby (or the modified Saleeby) teaches the claimed invention substantially as claimed, as set forth above for claim 8. Saleeby further discloses (Fig. 12) the first group of at least three cups (200/300) is equal in number to the at least three holes (120) of the first game board (110; para. 0033, lines 8-11).
Regarding claim 15, Saleeby discloses a method of playing a game (Figs. 1, 12, and 13H; para. 0010 and 0021), the method comprising: placing a game board (main panel 110) having at least three holes (120) on a supporting surface (H; para. 0010), the holes (120) being spaced apart to define one or more small gaps (G1, see annotated Fig. 13C, 13E, or 13H above) and one or more large gaps (G2, see annotated Fig. 13C, 13E, or 13H above); placing at least three cups (200/300) on the game board (110) to extend from the holes (120; para. 0033, lines 8-11); and throwing one or more playing pieces (500) from a distance toward the cups (200/300), the one or more playing pieces (500) sized to fit within the cups (200/300; para. 0033, lines 12-19). In at least the hole arrangements shown in Figs. 13C, 13E, and 13H, the playing piece(s) are understood to be sized to fit between the cups (200/300) in the large gap (G2), because the large gap (G2) is shown to be larger than (or, in Fig. 13H, approximately the same size as) the openings of the cups (200/300) which are sized to receive the playing piece(s) (500). Thus, a playing piece (500) that is sized to fit within the openings of the cups (200/300) will also clearly fit within the large gaps (G2). 
The limitation “the one or more playing pieces … prevented from passing between adjacent ones of the three or more cups by the one or more small gaps” is understood to be an intended result of the positively recited method steps. Because Saleeby discloses the claimed method steps, as well as the structural components by which claimed method is carried out, the method of Saleeby is understood to be inherently capable of producing the same result of preventing the playing pieces from passing between adjacent cups by the small gaps. The examiner notes that the small gaps (G1) are clearly smaller than the diameter of the playing pieces (500), and the upper lip (305, Fig. 11; para. 0029) of adjacent cups (200/300) at the small gaps (G1) would be capable of preventing passage of the playing pieces between the cups (e.g., by preventing the ball 500 from rolling over the small gap G1 between the lips 305 of adjacent cups 200/300).
If there is any doubt regarding the examiner’s conclusion that the method of Saleeby would be inherently capable of producing the same result, Breslin teaches a similar game method (Figs. 1-2) including a step of throwing one or more playing pieces (100) from a distance toward three or more cups (101; para. 0012-0019), the playing pieces (100) being sized to fit within in a large gap between cups (para. 0025: “a ball in play lands in a gap between cups”, where “a gap” is understood to refer to a large gap formed by removal of one of the cups as described at para. 0019, and where “lands” is understood to mean that the ball is both received and retained in the gap) and prevented from passing between adjacent cups by a small gap (e.g., the small gaps between remaining adjacent cups, Fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the game method of Saleeby such that the playing piece(s) may be prevented from passing between adjacent cups by the small gap(s), in order to facilitate variations in game play rules as suggested by Breslin (e.g., so that if a ball in play lands in a large gap between cups, adjacent cups are removed; Breslin, para. 0025).
Regarding claim 18, Saleeby (or the modified Saleeby) teaches the claimed invention substantially as claimed, as set forth above for claim 15. Saleeby further discloses at least some of the cups (200/300, Fig. 12) are assigned a game function including reconfiguring the cups (para. 0033, lines 15-19, “[i]f a projectile … lands in one of the receiving apparatus 300 corresponding to a cup 200, the opposing player removes the cup 200”).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Saleeby, or in the alternative, as unpatentable over Saleeby in view of Breslin.
Regarding claim 13, Saleeby (or the modified Saleeby) teaches the claimed invention substantially as claimed, as set forth above for claim 8. Saleeby does not explicitly teach that the first set of playing pieces (500) includes ten playing pieces. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Saleeby by including any desired number of playing pieces in the first set, including ten playing pieces, since the court has found that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). In this case, including extra balls with the game would not produce any new or unexpected result. Moreover, the examiner notes that there is no apparent criticality to the number of playing pieces. See Applicant’s Specification at para. 0016, lines 1-4.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Saleeby in view of Breslin.
Regarding claim 16, Saleeby (or the modified Saleeby) teaches the claimed invention substantially as claimed, as set forth above for claim 15. Saleeby does not teach some of the cups are assigned similar or different point values. However, Breslin further teaches some of the cups are assigned similar or different point values (para. 0027, “assignment of numbers to the cups”), such that points may be awarded for playing pieces which land in any of the cups (para. 0027, “the winner may be determined by an assignment of numbers to the cups, with a manner of record keeping used to determine a winner at a set goal”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or further modify the invention of Saleeby by assigning some of the cups similar or different point values such that points may be awarded for playing pieces that land in any of the cups, as taught by Breslin, in order determine a winner of the game (Breslin, para. 0027). 
Claim 17  is rejected under 35 U.S.C. 103 as being unpatentable over Saleeby in view of Breslin, in further view of Pant et al. (US Patent No. 6,341,780, hereinafter Pant).
Regarding claim 17, the modified Saleeby teaches the claimed invention substantially as claimed, as set forth above for claim 16. The modified Saleeby does not explicitly teach that playing pieces from opposing teams which land in the same cup cause point values to be canceled out. However, Pant teaches that it is old and well-known in the art of toss games to cause point values to be canceled out when playing pieces from opposing teams land in the same cup (col. 4, lines 60-65). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Saleeby by causing point values to be canceled out when playing pieces from opposing teams land in the same cup, as taught by Pant, in order to enhance the competitive value of the game. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Saleeby, or Saleeby in view of Breslin, in further view of Devine (US Patent Pub. 2015/0108719, hereinafter Devine).
Regarding claim 19, Saleeby (or the modified Saleeby) teaches the claimed invention substantially as claimed, as set forth above for claim 15. Saleeby does not teach point values are awarded for playing pieces which land on and remain on the game board. However, Devine teaches that it is old and well-known in the art of toss games to award points for playing pieces which land on and remain on a game board (para. 0039, “one point per bag on the board”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify (or further modify) the method of Saleeby by awarding point values for playing pieces which land on and remain on the game board, in order to reward players whose playing pieces successfully reach the game board though fail to land in a cup.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Saleeby, or Saleeby in view of Breslin, in further view of Beer Pong All-Stars (non-patent literature document titled “Trick Shot - Rules of Beer Pong #18”; hereinafter Beer Pong).
Regarding claim 20, Saleeby (or the modified Saleeby) teaches the claimed invention substantially as claimed, as set forth above for claim 15. Saleeby does not explicitly teach that a returning playing piece may be rethrown. However, Beer Pong teaches a toss game method comprising the step of rethrowing a returning playing piece (see NPL document, pg. 1, lines 1-3, “If the ball bounces back to the thrower’s side then they retrieve it for an extra shot”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Saleeby by rethrowing a returning playing piece, as taught by Beer Pong, in order to increase the entertainment value of the game.
Response to Arguments
Applicant's arguments filed June 27, 2022, have been fully considered but they are not persuasive. Upon further consideration of the teaching of Saleeby and the scope of the claims, it is the examiner’s opinion that the claimed functional limitations recited in the independent claims are inherent characteristics of the apparatus disclosed by Saleeby, because the claims do not require any additional structural limitations (or for claim 15, any additional method steps) beyond what is taught by Saleeby, and because Saleeby teaches the cups (200) include receiving apparatuses (300, Fig. 11) that extend above the game board (110; para. 0024) and that would be capable of preventing a playing piece from passing between adjacent cups at the small gaps (G1, annotated Figs. 13C, 13E, 13H above), as discussed above.
In response to Applicant’s argument that a slight positioning of the cups above the game board would not be sufficient to retain the playing pieces on the board and prevent the playing pieces from passing between the cups, the examiner notes first that the independent claims do not recite any positioning of the cups above the game board. Rather, the claims attribute the function at issue to the small gaps between the holes in the game board (which are taught by Saleeby), not to any distinctive arrangement of the cups with respect to the surface of the game board. If there is some distinguishing feature with respect to the degree of elevation of the cups above the game board that would be considered necessary to produce the desired results, then such a feature has not yet been claimed. 
Moreover, the examiner disagrees with Applicant’s position that a slight positioning of the cups above the game board (as in Oddity Mall, discussed in the prior Office action; and as in Saleeby, as discussed above) would be incapable of retaining a playing piece on the game board. Applicant acknowledges that a playing piece could be placed to be balanced on the game board of Saleeby. In the examiner’s opinion, this capability would be sufficient to satisfy the functional limitation as claimed, because the claim does not limit this function to specific conditions of intended use. Applicant’s argument that retention of the playing piece would not naturally occur during game play using Saleeby’s apparatus due to a normal amount of momentum carried by the playing pieces during game play is not persuasive, because the claims do not limit the retaining and preventing functions to these specific conditions of use, or otherwise limit the structure of the game apparatus or the steps of the game method in such a way as to distinguish over Saleeby. Additionally, the examiner notes that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114(II).
If there is any doubt regarding the examiner’s conclusions with respect to the inherent capabilities of Saleeby, then the examiner notes that Breslin explicitly teaches retaining a playing piece in a gap between cups of a toss game, as discussed above.
Applicant’s arguments with respect to Oddity Mall are moot because Oddity Mall has not been relied upon in the rejections above. In the interest of clarity, the examiner notes that the phrase “suitably situated for receiving playing pieces” used in the prior Office action was intended to mean situated in a position that is suitable for (i.e., appropriate to the purpose of) receiving the playing pieces in the manner intended by Saleeby and Oddity Mall, e.g., when chipping a playing piece/ball into the cups. Because Saleeby and Oddity Mall teach essentially the same game, Oddity Mall was relied upon simply due to its visual illustration of how one of ordinary skill in the art would be expected to arrange the cups in the holes to play the game. The rationale for using Oddity Mall as a guide for how one of ordinary skill in the art would place the cups of Saleeby was not based on hindsight, but on the teaching of the references themselves. Upon further consideration, Oddity Mall is not relied upon in the current rejection because, upon further review, Saleeby has been determined to provide sufficient textual explanation of how the cups are to be arranged.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Max (US Patent No. 9,199,149), Dahl (US Patent No. 9,782,666), and Single Golf Pong (non-patent literature) disclose toss games with cups extending to varying degrees above a game board.
Urban Dictionary “Black Hole Beer Pong Rule” (non-patent literature) describes a game method including retaining a thrown ball in a large gap between adjacent cups. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /August 10, 2022/